Citation Nr: 0212661	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  97-05 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to an increased evaluation for residuals of 
right trench foot with degenerative changes, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of 
left trench foot with degenerative changes, currently 
evaluated as 30 percent disabling.  

3.  Entitlement to an effective date prior to July 18, 1996, 
for the assignment of a 10 percent evaluation for bilateral 
trench feet. 

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from May 1943 
to June 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board is undertaking additional development on the issues 
of entitlement increased evaluations for residuals of right 
and left trench foot with degenerative changes, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  When such 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) [to be codified at 
38 C.F.R. § 20.903.]  After giving such notice and reviewing 
the veteran's response, the Board will prepare a separate 
decision addressing those issues.



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.   A claim for an increased evaluation for bilateral trench 
foot was received on July 18, 1996.  It is factually 
ascertainable that the veteran's bilateral trench foot had an 
increase in disability to the degree that a 10 percent rating 
is warranted as noted on VA treatment of April 3, 1996.  



CONCLUSION OF LAW

The criteria for an effective date of April 3, 1996 for the 
assignment of a 10 percent evaluation for bilateral trench 
foot have been met.  38 U.S.C.A.§§ 5110, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. § 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and subsequent supplemental statements of the case 
of the evidence necessary to substantiate his claim.  The RO 
has secured medical records that are pertinent in this 
determination.  The veteran was specifically advised of which 
evidence, if any, should be obtained by the claimant and which 
evidence, if any, would be retrieved by the Secretary in an 
October 2001 letter from the RO.  Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

The evidence of record indicates that the veteran first filed 
an application for service connection for bilateral trench 
foot in July 1945.  A rating decision of July 1945 granted 
service connection for trench feet, and assigned a 10 percent 
evaluation.  In March 1950, the veteran's disability rating 
was reduced to noncompensable.  In February 1988, and again 
in December 1988, the noncompensable evaluation was confirmed 
and continued.  In July 1996, the veteran sought an increased 
evaluation, and in October 1996, the RO increased his 
evaluation for bilateral trench feet to 10 percent disabling 
effective from July 18, 1996, the date of the veteran's 
claim.  The veteran appealed this decision. 

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1).

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  These provisions also stipulate, 
however, that such compensation may also be assigned based on 
the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date, otherwise 
date of receipt of claim."  38 C.F.R. § 3.400(o)(2) (2001).

In order to determine whether an earlier effective date is 
warranted, the Board must determine whether the schedular 
criteria for a 10 percent evaluation were met earlier than 
the date currently in effect, that is the date of the claim, 
July 18, 1996.  .  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  

Thus, three possible effective dates may be assigned 
depending on the facts of the case: (1) if an increase in 
disability occurs after the claim is filed, the date that the 
increase is shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability 
precedes the claim by a year or less, the date that the 
increase is shown to have occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); (3) if an increase in disability 
precedes the claim by more than a year, the date that the 
claim is received (38 C.F.R. § 3.400(o)(2)).  To make its 
determination, the Board must review all the evidence of 
record.  Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997).  

After the veteran submitted his claim in August 1995, for 
entitlement to an increased rating, the VA amended its 
regulations pertaining to the rating schedule for cold 
injuries.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1997).  These regulations became effective on January 12, 
1998.  When a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, since the time frame in 
question in this claim encompasses only the period before the 
regulations changed, the Board will confine its discussion to 
the law as it existed within the year prior to the claim.  

Under the criteria in effect prior to January 12, 1998, a 10 
percent evaluation is warranted for bilateral frozen feet 
with mild symptoms, chilblains.  A 30 percent evaluation 
requires persistent moderate swelling, tenderness, redness, 
etc.  38 C.F.R. § 4.104, D.C. 7122 (1997).  

The veteran's claim for an increase was received in July 
1996, and thus the evidence from within one year prior to 
that claim is the most relevant to the claim for an earlier 
effective date for a 10 percent rating.  VA outpatient 
treatment records dated from April to July 1996 show no 
treatment for bilateral foot complaints.  However in April 
1996, the veteran complained of burning feet while being 
treated for an unrelated disability.  There are no other 
medical records in the file that are dated before the date of 
claim and within one year of the date of claim.  

The Board finds that the effective date for the assignment of 
the 10 percent evaluation should be no earlier than April 
1996, since there is a showing of mild symptoms, chilblains 
at that time, which occurs within one year prior to the date 
of claim.  


ORDER

An earlier effective date, of April 3, 1996 is granted for 
the assignment of a 10 percent evaluation for bilateral 
trench foot.   


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

